The issues in this case are identical with the issues in the case of Gay et al. v. Hicks et al., ante, 124 P. 1077. Under stipulation of counsel, the same briefs were filed in both cases, and the judgment in this case follows the judgment *Page 688 
in that one. The judgment of the trial court is accordingly reversed, and the cause remanded to the trial court, with directions to proceed in accordance with the mandates of the statutes as the same are construed in this opinion.
TURNER, C. J., and HAYES and KANE, JJ., concur; WILLIAMS, J., absent, and not participating.